Citation Nr: 0530984	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  04-25 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an effective date prior to January 15, 
2003, for an award of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

2.  Entitlement to service connection for diabetic 
retinopathy.

3.  Entitlement to service connection for status post 
cardiovascular accident times two.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for status post 
myocardial infarction.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for Hepatitis A, B, and 
C.

8.  Entitlement to an initial rating in excess of 20 percent 
for type II diabetes mellitus.  

9.  Entitlement to an increased rating for PTSD, evaluated as 
50 percent disabling prior to January 15, 2003.

10.  Entitlement to an increased rating for PTSD, evaluated 
as 70 percent disabling from January 15, 2003.

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
neuropathy of the left upper extremity.  


REPRESENTATION


Appellant represented by:	Alan Nuta, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1969 until August 
1971.  He also had service in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Huntington, 
West Virginia.

It is observed that a claim of entitlement to service 
connection for neurological problems of the extremities was 
initially denied by the RO in March 1998.  The veteran did 
not appeal that determination and it became final.  See 
38 U.S.C.A. § 7105.  In light of this procedural history, the 
veteran's claim of entitlement to service connection for 
neuropathy of the left upper extremity is characterized as 
set forth on the title page of this decision.  

The issues of entitlement to service connection for diabetic 
retinopathy, status post cardiovascular accident, 
hypertension, status post myocardial infarction, bilateral 
hearing loss, and Hepatitis A, B, and C, along with the 
increased ratings claims for 
type II diabetes mellitus, PTSD and the issue of new and 
material evidence as to neuropathy of the left upper 
extremity are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On December 18, 2002, the RO received the veteran's claim 
of entitlement to TDIU.

2.  A VA treatment report dated on May 31, 2002, demonstrates 
that the veteran was unable to maintain substantially gainful 
employment as a result of his service-connected PTSD.  

3.  Prior to May 31, 2002, it was not factually ascertainable 
that the veteran's service-connected disabilities rendered 
him unemployable. 




CONCLUSION OF LAW

The criteria for an effective date of May 31, 2002, but no 
earlier, for the award of TDIU have been met.  38 U.S.C.A.  
§§ 5103A, 5107(b), 5110  (West 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim for 
compensation benefits is granted and the veteran submits a 
notice of disagreement as to the effective date assigned, 
notice under 38 U.S.C.A. § 5103(a) is not required as to the 
claim raised in the notice of disagreement, provided that 
appropriate VCAA notice was provided as to the initial claim 
that was the subject of the grant.  See VAOPGCPREC 8-2003 
(December 22, 2003).  Instead, it was concluded that the RO's 
only obligation under such circumstances is to develop or 
review the claim and, if the disagreement remains unresolved, 
to issue a statement of the case. 

In the present case, as to the veteran's earlier effective 
date claim, VAOPGCPREC 8-2003 applies.  Thus, as long as 
adequate notice was provided as to the underlying TDIU claim, 
then no further notice is required as to the "downstream 
issue" earlier effective date claim.  The Board has 
determined that appropriate VCAA notice was provided as to 
the underlying TDIU claim.  A February 2003 notice letter was 
issued as to the TDIU claim, which advised the veteran of the 
information and evidence necessary to establish the claim, 
the evidence that VA would obtain and the evidence which the 
appellant was responsible for procuring.  It is unclear from 
the record whether the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The AOJ letter noted above informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the AOJ.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.   Given such sufficiency 
in notice regarding the underlying TDIU claim, notice as to 
the downstream earlier effective date claim is not required.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claim, to include testimony provided at a November 2004 
hearing before the undersigned.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Earlier effective dates

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date with respect to an increase in disability 
evaluation will be date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o).  However, 38 C.F.R. § 
3.400(o)(2) provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 2002); 38 C.F.R. § 3.1(p) (2005).

The date of receipt shall be the date on which a claim, 
information or evidence was received by VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r) (2005).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2005).

Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) 
state that such reports must relate to examination or 
treatment of a disability for which service-connection has 
previously been established or that the claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b)(1) (2005).

Analysis

A June 2003 rating decision awarded TDIU compensation 
effective January 15, 2003.  It was explained that January 
15, 2003, was established as the effective date because 
unemployability was first demonstrated at a VA examination 
conducted on that day.  

The veteran contends that he is entitled to an award of TDIU 
prior to the January 15, 2003, date assigned by the RO.  At 
his November 2004 hearing, the veteran reported that he was 
unemployable long before the January 2003 VA examination.  
(Transcript "T," at 2-3.)  Moreover, his accredited 
representative pointed out that the veteran had been awarded 
Social Security benefits several years earlier, which 
demonstrated unemployability.  (T. at 3.)  He also referenced 
medical records dated in 1999 showing GAF functioning of 45 
to 48.  (T. at 5.)   

As previously noted, the effective date with respect to an 
increase in disability evaluation will be date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  An exception is 
provided in, 38 C.F.R. § 3.400(o)(2), which states that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within 1 year from such date, 
otherwise the date of receipt of claim.

In the present case, the veteran's claim of entitlement to 
TDIU was received by the RO on December 18, 2002.  Thus, 
under 38 C.F.R. § 3.400(o)(2), it is necessary to determine 
whether, sometime between December 18, 2001 and December 18, 
2002, the veteran's inability to maintain substantially 
gainful employment, due to service-connected disabilities, 
became factually ascertainable.  During that period, the 
veteran was service-connected for PTSD, rated 50 percent 
disabling, and type II diabetes mellitus, rated 20 percent 
disabling.  The combined evaluation for the service-connected 
disabilities was 60 percent.

Following a review of the claims folder, the Board finds 
support for an effective date of May 31, 2002 for a grant of 
TDIU.  On that day, a VA treatment report  
indicated that the veteran was not currently employable due 
to severe PTSD.  At that time, the veteran reported feeling 
isolated and edgy.  He was also irritable and depressed, and 
he further endorsed sleeping problems.  The veteran indicated 
a wish to be dead, but did not want to violate his religion 
by committing suicide.  Intermittent auditory hallucinations 
were also reported.  The treatment record indicated that the 
veteran had been receiving Social Security disability 
benefits since 2000. 

Based on the May 31, 2002, VA treatment record, the veteran's 
unemployability due to his service-connected PTSD is deemed 
to be factually ascertainable.  The Board notes that in 
reaching this conclusion, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
applied as appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  However, no document prior 
to May 31, 2002, and within one year prior to the submission 
of the veteran's claim, demonstrates unemployability.  

In sum, an effective date of May 31, 2002, for the grant of 
TDIU is justified pursuant to 38 C.F.R. § 3.400(o)(2).  An 
effective date prior to May 31, 2002, is not warranted, 
however.  Indeed, other than through the exception provided 
at 38 C.F.R. § 3.400(o)(2), it is not possible for the 
veteran to receive an effective date prior to the date of 
claim (here December 18, 2002) because, when considering the 
date of entitlement and the date of claim, the latter of the 
two controls.  

To illustrate the above point, the Board calls attention to 
the December 1999 administrative decision of the Social 
Security Administration (SSA) finding that the veteran had 
been disabled since April 29, 1998.  Even if the SSA decision 
of record could be construed as establishing entitlement to 
TDIU as of April 29, 1998, absent application of the 
provisions of 38 C.F.R. § 3.400(o)(2), the claim date of 
December 18, 2002, the later of the two dates, would be 
controlling.  Thus, the SSA decision cannot serve as a basis 
for an effective date earlier than May 31, 2002.

(As an aside, it is noted that SSA records are not 
controlling for VA determinations, though they may be 
"pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Collier v. Derwinski.)

There remains one possible means by which an effective date 
prior to May 31, 2002, could be awarded for the grant of 
TDIU.  Specifically, this could occur if an earlier document 
in the claims file can be construed as an informal claim for 
TDIU.   
However, a valid informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155 (2005).  The Board finds no such 
claim of record prior to May 31, 2002.

In conclusion, while the evidence supports an earlier 
effective date of May 31, 2002, for a grant of TDIU, an award 
prior to that date is not appropriate.  In finding that there 
is no basis for an effective date prior to May 31, 2002, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim that 
would give rise to a reasonable doubt in favor of the 
appellant.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

An earlier effective date of May 31, 2002, for a grant of 
TDIU is granted, subject to governing criteria applicable to 
the payment of monetary benefits.


REMAND

A review of the record reveals that, in a November 2002 
rating decision, the RO denied service connection for 
diabetic retinopathy, status post cardiovascular accident 
times two, hypertension and status post myocardial 
infarction.  Additionally, service connection was established 
for type II diabetes mellitus, and a 20 percent evaluation 
was assigned.  (That determination also denied entitlement to 
Dependent's Educational Assistance, but this was later 
established in a June 2003 rating action.)  

A review of the record also reveals that, in a February 2003 
rating decision, the RO denied entitlement to service 
connection for bilateral hearing loss and for Hepatitis A, B 
and C.  

Finally, a June 2003 rating decision denied service 
connection for neuropathy of the left upper extremity.  That 
determination also increased the veteran's disability rating 
for PTSD from 50 to 70 percent disabling, effective January 
15, 2003.  

A June 2003 correspondence from the veteran's accredited 
representative clearly indicated the veteran's desire to 
initiate an appeal with respect to all unfavorable 
determinations contained within the November 2002 and 
February 2003 rating actions.  Similarly, a July 2003 letter, 
in addition to initiating the veteran's earlier effective 
date appeal, also serves as a notice of disagreement as to 
the other unfavorable determinations contained within the 
June 2003 rating decision.  

The evidence of record does not reflect that a statement of 
the case (SOC) has been issued in response to the veteran's 
notice of disagreements, pursuant to 38 C.F.R. § 19.26 
(2005).

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Issue a VCAA notice letter on the 
issues of entitlement to service 
connection for diabetic retinopathy, 
status post cardiovascular accident, 
hypertension, status post myocardial 
infarction, bilateral hearing loss and 
Hepatitis A, B, and C, entitlement to an 
initial rating in excess of 20 percent 
for type II diabetes mellitus, 
entitlement to an increased rating for 
PTSD, evaluated as 50 percent disabling 
prior to January 15, 2003, entitlement to 
an increased rating for PTSD, evaluated 
as 70 percent disabling from January 15, 
2003 and whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for neuropathy of the left 
upper extremity.  Such notice must 
satisfy all VCAA notice obligations in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159, and any other applicable 
legal precedent. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate 
each claim and inform him of which 
information and evidence, if any, that he 
is to provide and which information and 
evidence, if any, VA will attempt to 
obtain on his behalf.  The veteran should 
also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  

2.  The RO should take appropriate 
action, including issuance of a SOC, on 
the appeal initiated by the veteran from 
the November 2002, February 2003 and June 
2003 rating decisions, as to the issues 
listed in the above paragraph.  The 
veteran and his representative should be 
clearly advised of the need to file a 
substantive appeal if the veteran wishes 
to complete an appeal from those 
determinations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


